Citation Nr: 1504218	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-31 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disease (COPD) and cough variant asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to July 1971.  He served in Vietnam and received the Combat Action Ribbon, among other decorations.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim of service connection for COPD.  Subsequent to filing his Notice of Disagreement (NOD), the Veteran amended his claim in a December 2011 statement.  The RO issued a March 2012 rating decision denying service connection for cough variant asthma and the Veteran perfected a separate appeal with regard to that issue.  The Board will consider the issue of service connection for a respiratory disability regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It appears as if VA treatment records referenced by the March 2012 VA examiner have not been associated with the claims file.  Specifically, VA treatment records dated February 18, 2004, June 23, 2011, and August 17, 2011, have not been associated with the electronic file.  VA has a duty to obtain all relevant VA treatment records.  38 U.S.C.A. § 5103A(b)-(c) (West 2014); Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

The March 2012 VA examiner did not report any consideration or an October 1967 in-service diagnosis of acute respiratory illness; the Veteran's reported symptoms since service; or VA treatment records that indicate the current asthma might be related to in-service Agent Orange exposure.  When VA undertakes to provide a VA examination, it must ensure that the examination n is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file any outstanding VA treatment records, to include records from VAMC Mountain Home dated February 18, 2004, June 23, 2011, and August 17, 2011.  

2.  Forward the claims file to the March 2012 VA examiner for the purposes of obtaining an addendum opinion as to the likely etiology of the Veteran's lung condition, to include COPD and cough variant asthma.  If it is determined another VA examination is necessary, or the previous examiner is unavailable, one should be scheduled.  

The examiner must state whether it is as likely as not (50 percent possibility or more) that any lung condition, to include COPD and cough variant asthma, is related to a disease or injury in the Veteran's active service, including exposure to herbicides and diesel fumes.  The opinion should reflect consideration of the in-service report of acute respiratory illness, the history reported by the Veteran and the scientific and medical literature.  

The examiner must provide reasons for all opinions. 

3.  If the benefit remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

